Citation Nr: 9908305	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-34 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for a 
right knee disability, currently rated 10 percent disabling.

2.  Entitlement to restoration of a 20 percent rating for a 
left knee disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from May 1943 to 
January 1946.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.


FINDINGS OF FACT

1.  All evidence necessary for the correct disposition of the 
appellant's claim has been developed.

2.  The appellant's right knee disability showed improvement 
at the time of the reduction of his disability rating in 
August 1997.

3.  The appellant's left knee disability did not show 
improvement at the time of the reduction of his disability 
rating in August 1997.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the previous 20 percent 
disability rating for the appellant's service-connected right 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 3.105, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1998).

2.  The criteria for restoration of the previous 20 percent 
disability rating for the appellant's service-connected left 
knee disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 3.105, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  All relevant facts have been properly developed, 
and the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection for a disability of the knees (arthralgia) 
was awarded by means of a rating action in March 1946.  The 
appellant was awarded a 10 percent rating at that time.  That 
rating was subsequently reduced to a noncompensable 
evaluation, effective from June 1947.  

By means of a May 1993 rating action, the RO increased the 
appellant's disability rating to 20 percent for each knee, 
effective from December 1992.  That decision was based on a 
report of a VA examination, dated in May 1993, which 
indicates that the appellant reported gradual worsening of 
his knees over the years.  He indicated that he had pain with 
exposure to cold weather, with minimal control of the pain 
with Motrin.  Examination of the knees showed a normal range 
of motion from 135 degrees of flexion to 180 degrees of 
extension.  There was 1+ subpatellar crepitation bilaterally.  
There was anterior cruciate ligamentous laxity on the right 
side, with 3/16 of an inch.  The collateral ligaments on the 
right were completely normal and intact.  The collateral and 
cruciate ligaments on the left side were completely normal.  
He had no external deformity of the knees and no evidence of 
previous surgery.  X-rays showed bilateral three compartment 
osteoarthritis of the knees, with more involvement on the 
medial compartment than the rest.  The diagnosis was 
degenerative arthritis of both knees, with superimposed 
subpatellar chondromalacia and internal derangement of the 
right knee with an anterior cruciate ligamentous laxity, with 
moderate symptomatology bilaterally.  

In March 1997, the appellant was hospitalized due to a 
scissor wound to the left buttock. The hospital discharge 
summary noted, in relevant part, that his knee flexion and 
extension was 5/5.  Based on this hospital report, the RO 
notified the appellant, by means of an April 1997 letter, 
that a reduction to a noncompensable evaluation for each knee 
was proposed.

The appellant subsequently underwent a VA orthopedic 
examination in April 1997.  Report of the examination 
indicates that the appellant reported a gradually worsening 
bilateral knee pain which was somewhat restricting his 
lifestyle.  His knees occasionally hurt him at night.  He was 
restricted to about one-half of a mile of walking.  His knee 
pain was relieved with rest.  He had mild relief of his 
symptoms with Tylenol.  He was unable to take anti-
inflammatories due to stomach trouble.  Examination showed 
full range of motion with some crepitus and some pain at 
extremes of motion.  Both knees were stable.  X-rays showed 
joint space narrowing in all three compartments, with some 
osteophytes and flattening on the femoral tibial condyles.  
The impression was moderate degenerative joint disease of 
both knees.  The examiner reported that the appellant did 
have pain which was limiting his activities of daily living.  
The examiner felt that the disability was not severe enough 
to consider replacement.

A report of a VA orthopedic examination, dated in July 1997, 
indicates that the appellant used a cane and was able to walk 
up to one-half of a mile with a cane.  He felt that without 
the cane, he could barely walk around a block.  He was taking 
Motrin for knee pain.  Examination showed a relatively slow 
gait, but he was able to walk a short distance without his 
cane.  He did not have significant antalgia on one side 
versus the other.  His range of motion was 0 to 120 degree 
bilaterally.  He had minimal effusions bilaterally and the 
knees were stable to anterior, posterior, and varus valgus 
stresses bilaterally.  There was crepitus in both the 
patellofemoral joint and the tibiofemoral joints.  
Radiographs showed mild osteoarthritic changes with mild 
joint space narrowing and mild osteophyte formation.  The 
impression was mild osteoarthritis of the knees.  The 
examiner noted that there was no reason to think that the 
appellant had significant anterior cruciate ligamentous 
laxity leading to instability in either knee.  Furthermore, 
subpatellar chondromalacia of the right knee was difficult to 
diagnose in the presence of osteoarthritis.  It was not a 
diagnosis that the examiner would have chosen at that time.  

During a hearing before the RO held in June 1997, the 
appellant testified, in essence, that his knees had not 
improved and that he continued to have pain, especially in 
cold weather.  The RO subsequently determined, in an August 
1997 decision, that his disability rating should be reduced 
to 10 percent disabling for each knee, rather than the 
previously proposed noncompensable rating.  The reduction was 
made effective from November 1, 1997.  

The appellant again underwent a comprehensive orthopedic 
examination in September 1998, report of which examination 
indicates that he had intermittent pain during the warm 
summer months, but constant pain during the cold winter 
months.  He used 800 mg of ibuprofen either two or three 
times per day.  He reported that he was able to walk half a 
mile with a cane; but without the cane, he could not even 
ambulate one block due to the onset of moderately severe 
pain, especially in the left knee.  

Examination showed that the appellant was able to ambulate 
using a cane without any significant antalgia.  There was 
tenderness to palpation involving the left knee, especially 
over the medial aspect of the patella.  There was no palpable 
tenderness noted on the right.  Subpatellar crepitation was 
noted on the left on flexion and extension of the knee, with 
minimal subpatellar crepitation on the right.  Crepitation 
was also noted on the left side over the patellofemoral 
joint.  Flexion was reduced to 110 degrees on the left with 
the onset of moderately severe pain at that level, and to 120 
degrees on the right with minimal pain at that level.  Full 
extension to 0 degrees was evident bilaterally.  Each knee 
was stable without subluxation or lateral or medial 
instability on valgus or varus stress.  The diagnoses were 
(1) degenerative joint disease of each knee, most marked on 
the left, with intermittent pain and chronic persistent left 
knee swelling, reduced range of motion of each knee, with the 
onset of left knee pain at the extreme of flexion and 
ambulation limited to under one block, with increase to one-
half of a mile provided a cane is used; (2) chondromalacia, 
subpatellar grade 2 on the left and grade 1 on the right; and 
(3) patellofemoral syndrome of the left knee.  

During a hearing before the undersigned, held in October 
1998, the appellant testified, in essence, that he was 
limited in his daily activities due to his symptoms, to 
include pain, swelling, and instability in the knees.  He 
indicated that his bilateral knee disability had not 
improved.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Terms such as "mild," "moderate," and "severe" are not 
defined.  Use of such terminology by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision.  38 C.F.R. §§ 4.2, 4.6.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where a rating is predicated on limitation of motion, 
38 C.F.R. §§ 4.40, 4.45, and 4.59 are for application, with 
respect to functional loss due to pain.  DeLuca v. Brown, 
8 Vet.App. 202 (1995).  Where a veteran makes factual 
assertions regarding pain and weakness within the 
musculoskeletal system, an analysis must be made of whether 
38 C.F.R. §§ 4.40 and 4.45 entitle the veteran to an 
increased rating to the extent pain and weakness cause 
additional disability beyond that reflected in limitation of 
motion.  Section 4.40 provides that a disability rating may 
be based on "functional loss . . . due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion."  Furthermore, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  Section 4.45 provides that in rating 
disabilities of the joints, inquiry will be directed to, 
among others, weakened movement, excess fatigability, 
incoordination, and pain on movement.  The intent of the 
regulation is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Id. 

The severity of the appellant's knee disability can be 
ascertained by application of the standards set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Codes (DC) 5003, 5260, or 5261 (1998).  A separate 
rating can also be assigned under DC 5257 if, in addition to 
arthritis, there is instability of the knee.  Any separate 
rating must be based on additional disability.  See 
VAOPGCPREC 23-97 (July 1, 1997).  

Under the relevant provisions of DC 5003, it is stipulated 
that degenerative joint disease established by x-ray findings 
is to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The knee joint is considered a 
major joint under 38 C.F.R. § 4.45.

Under DC 5260, flexion limited to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling.  Under DC 5261, leg extension limited 
to 10 degrees is rated as 10 percent disabling; leg extension 
limited to 15 degrees is rated as 20 percent disabling.

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating when the disability is slight; a 
20 percent rating is warranted when it is moderate.

I.  Right knee.

Having considered the evidence of record as well as the 
applicable laws, the Board finds that improvement of the 
right knee disability is shown.  The Board notes, in 
particular, that at the time of the assignment of a 20 
percent rating, the appellant suffered from anterior cruciate 
ligamentous laxity, subpatellar chondromalacia, degenerative 
arthritis and pain; he had normal range of motion at that 
time.  The evidence used as the basis for a reduction 
indicates that, while he continued to suffer from arthritis 
and pain, he no longer suffered from any ligamentous laxity 
or instability of the knee.  Further, any limitation in 
motion of the right knee was not shown to be at a compensable 
degree under the applicable diagnostic codes.  Thus, the 
Board concludes that he is no longer entitled to a disability 
rating under DC 5257 and that the evidence of record 
demonstrates that only a 10 percent rating is warranted for 
his degenerative arthritis, which results in some functional 
loss of the right knee.  The Board also notes that the 
medical evidence of record, which consists of several 
comprehensive orthopedic examinations, adequately portrays 
any functional loss due to his right knee disability and that 
the 10 percent rating is sufficient compensation for this 
functional loss.  Although the 20 percent rating was in 
effect for slightly less than 5 years, the Board nevertheless 
notes that the reduction was based on more than one full and 
complete examination and that these examinations have shown a 
sustained improvement which has been maintained during the 
ordinary course of the veteran's activity.  38 C.F.R. 
§ 3.344.  Therefore, the Board concludes that improvement is 
shown in the right knee and that restoration of a 20 percent 
rating for a right knee disability is not warranted.

The Board notes that the appellant's representative, in an 
informal hearing presentation dated in February 1999, asserts 
that the appellant's rating was reduced based on an 
inadequate examination, in particular, based on an 
examination of an unrelated problem which did not even 
determine the degree of his functional loss.  The 
representative also argues that the most recent examination 
did not address whether he had instability of the knees, and 
that the RO failed to consider entitlement to separate 
ratings for instability and arthritis of the knees.  The 
representative further argues that there is no indication 
that the RO has considered the provisions of 38 C.F.R. 
§§ 4.45 and 4.59 and the holding in DeLuca v. Brown.

The Board has considered these arguments and finds they are 
either without merit or nonprejudicial to the appellant.  
First, the Board finds that the appellant's rating was not 
reduced based on an inadequate examination; rather, he 
underwent 2 comprehensive orthopedic examinations prior to 
the reduction.  Further, the argument that the latest VA 
examination did not address instability of the knees is 
simply not true.  The Board specifically notes that all 
comprehensive VA examinations dated subsequent to the 
proposal to reduce (reported above) have addressed whether 
there is evidence of instability of the knee.  Additionally, 
as explained above, instability of the right knee has not 
been shown; therefore, a separate rating would not be 
required.  Moreover, the Board finds that the RO's failure to 
specifically address the holding in DeLuca v. Brown and the 
provisions of 38 C.F.R. § 4.45 and 4.59 is not prejudicial to 
the appellant as these provisions, like the provisions of 
38 C.F.R. § 4.40, address, in essence, the importance of 
considering functional loss in evaluating a disability.  
Thus, the Board finds that all necessary development has 
taken place and that no prejudicial error has occurred.

II.  Left knee.

Having considered the evidence of record as well as the 
applicable laws, the Board finds that improvement of the left 
knee disability is not shown.  The evidence of record 
indicates that, at the time of the assignment of his 20 
percent rating in 1993, the appellant had pain, subpatellar 
crepitation, and degenerative arthritis.  He also had normal 
range of motion at that time.  The medical evidence upon 
which the reduction was based also indicates that he had 
pain, crepitus in the patellofemoral joint, and degenerative 
arthritis.  He also had normal range of motion.  The Board 
thus concludes that his left knee disability has remained the 
same since May 1993, when he was awarded a 20 percent rating.  
As such, restoration must be granted.


ORDER

1.  Entitlement to restoration of a 20 percent rating for a 
right knee disability is denied.

2.  Entitlement to restoration of a 20 percent rating for a 
left knee disability is granted, subject to the applicable 
criteria governing the payment of monetary benefits.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals






 

- 6 -


- 1 -


